Order unanimously reversed and matter remitted to Chautauqua County Court for a hearing in accordance with the following Memorandum : A hearing should be held to determine whether or not the defendant’s inculpatory statement was voluntary since the Trial Judge raised that issue in submitting the case 'to the jury. (People v. Huntley, 15 N Y 2d 72.) (Appeal from order of Chautauqua County Court denying, without a hearing, motion tó vacate judgment of conviction for assault, first degree, rendered October 24, 1960.) Present — - Goldman, P. J., Witmer, Gabrielli, Moule and Henry, JJ.